Exhibit 10.4.6

SIXTH AMENDMENT TO LEASE

(400 Corporate Pointe)

THIS SIXTH AMENDMENT TO LEASE (“Sixth Amendment”) is made and entered into as of
the 28th day of August, 2001, by and between ARDEN REALTY FINANCE PARTNERSHIP,
L.P., a California limited partnership (“Landlord”) and INVESTMENT TECHNOLOGY
GROUP, INC., a Delaware corporation (“Tenant”).

R E C I T A L S:

A.            400 Corporate Pointe, Ltd., a California general partnership (“400
Corporate”) and Integrated Analytics Corporation, a California corporation
(“IAC”) entered into that certain Standard Form Office Lease dated as of July
11, 1990 (“Original Lease”), whereby 400 Corporate leased to IAC and IAC leased
from 400 Corporate certain office space located in that certain building located
and addressed at 400 Corporate Pointe, Culver City, California 90230 (the
“Building”). The Original Lease was subsequently amended by that certain First
Amendment to Lease dated June 1, 1995, by and between AEW/LBA Acquisition Co.
LLC, a California limited liability company (“AEW”) as successor-in-interest to
400 Corporate, and Tenant, as successor-in-interest to IAC (the “First
Amendment”); by that certain Second Amendment to Lease dated December 5, 1996 by
and between Arden Realty Limited Partnership, a Maryland limited partnership
(“ARLP”) as successor-in-interest to AEW and Tenant (“Second Amendment”); by
that certain Third Amendment to Lease dated as of March 13, 1998 by and between
Landlord as successor-in-interest to ARLP and Tenant (“Third Amendment”); by
that certain Fourth Amendment to Lease dated as of February 29, 2000 by and
between Landlord and Tenant (the “Fourth Amendment”); and by that certain Fifth
Amendment to Lease dated June 29, 2000 by and between Landlord and Tenant (the
“Fifth Amendment”). The Original Lease, as amended by the First Amendment, the
Second Amendment, the Third Amendment, the Fourth Amendment and the Fifth
Amendment is referred to herein as the “Lease”.

B.            By this Sixth Amendment, Landlord and Tenant desire to expand the
Existing Premises and to otherwise modify the Lease as provided herein.

C.            Unless otherwise defined herein, capitalized terms as used herein
shall have the same meanings as given thereto in the Original Lease.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

A G R E E M E N T

1.             The Existing Premises. Landlord and Tenant hereby agree that
pursuant to the Lease, Landlord currently leases to Tenant and Tenant currently
leases from Landlord certain office space in the Building containing a total of
48,202 rentable square feet comprised of 13,696 rentable square feet located on
the eighth (8th) floor of the Building and known as Suite 855, 5,295 rentable
square feet located on the seventh (7th) floor of the Building and known as
Suite 750, 1,263 rentable square feet located on the seventh (7th) floor of the
Building known as Suite 725, 20,347 rentable square feet consisting of sixth
(6th) floor of the Building and known as Suite 600 and 7,601 rentable square
feet located on the seventh (7th) floor of the Building and known as Suite 700
(collectively, the “Existing Premises”).

2.             Expansion of the Existing Premises.

2.1           Suite 780. That certain space located on the seventh (7th) floor
of the Building and known as Suite 780 is outlined on the floor plan attached
hereto as Exhibit “A” and made a part hereof (“Suite 780”). Landlord and Tenant
hereby stipulate that Suite 780 contains 2,147 rentable (1,867 usable) square
feet. Effective as of the date (the “Suite 780 Commencement Date”) that is sixty
(60) days after the date Landlord delivers possession of


--------------------------------------------------------------------------------


Suite 780 to Tenant (the “Suite 780 Delivery Date”), Tenant shall lease from
Landlord and Landlord shall lease to Tenant Suite 780. Accordingly, effective
upon Suite 780 Commencement Date, the Existing Premises shall be increased to
include Suite 780. The Suite 780 Delivery Date is anticipated to be November 1,
2001. If Landlord does not deliver possession of Suite 780 to Tenant on or
before the anticipated Suite 780 Delivery Date, Landlord shall not be subject to
any liability for its failure to do so, and such failure shall not affect the
validity of this Sixth Amendment nor the obligations of Tenant hereunder.
Effective as of the Suite 780 Commencement Date, all references to the
“Premises” shall mean and refer to the Existing Premises as expanded by Suite
780.

2.2           Suite 785. That certain space located on the seventh (7th) floor
of the Building and known as Suite 785 is outlined on the floor plan attached
hereto as Exhibit “A” and made a part hereof (“Suite 785”). Landlord and Tenant
hereby stipulate that Suite 785 contains 1,204 rentable (1,047 usable) square
feet. Effective as of the date (the “Suite 785 Commencement Date”) that is sixty
(60) days after the date Landlord delivers Suite 785 to Tenant (the “Suite 785
Delivery Date”), Tenant shall lease from Landlord and Landlord shall lease to
Tenant Suite 785. Accordingly, effective upon the Suite 785 Commencement Date,
the Existing Premises shall be increased to include the Suite 785. The Suite 785
Delivery Date is anticipated to be December 1, 2001. If Landlord does not
deliver possession of Suite 785 to Tenant on or before the anticipated Suite 785
Delivery Date, Landlord shall not be subject to any liability for its failure to
do so, and such failure shall not affect the validity of this Sixth Amendment
nor the obligations of Tenant hereunder. Effective as of the Suite 785
Commencement Date, all references to the “Premises” shall mean and refer to the
Existing Premises as expanded by Suite 785.

2.3           Suite 755. That certain space located on the seventh (7th) floor
of the Building and known as Suite 755 is outlined on the floor plan attached
hereto as Exhibit “A” and made a part hereof (“Suite 755”). Landlord and Tenant
hereby stipulate that Suite 755 contains 2,789 rentable (2,425 usable) square
feet. Effective as of the date (the “Suite 755 Commencement Date”) that is sixty
(60) days after the date Landlord delivers Suite 755 to Tenant (the “Suite 755
Delivery Date”), Tenant shall lease from Landlord and Landlord shall lease to
Tenant Suite 755. Accordingly, effective upon the Suite 755 Commencement Date,
the Existing Premises shall be increased to include Suite 755. The Suite 755
Delivery Date is anticipated to be April 1, 2002. If Landlord does not deliver
possession of Suite 755 to Tenant on or before the anticipated Suite 755
Delivery Date, Landlord shall not be subject to any liability for its failure to
do so, and such failure shall not affect the validity of this Sixth Amendment
nor the obligations of Tenant hereunder. Effective as of the Suite 755
Commencement Date, all references to the “Premises” shall mean and refer to the
Existing Premises as expanded by Suite 755.

Suites 780, 785 and 755 may be referred to collectively herein as the “Expansion
Space”. Landlord and Tenant hereby agree that such addition of the Expansion
Space shall, effective after the Suite 780, Suite 785 and Suite 755 Commencement
Dates have all occurred, increase the number of rentable square feet leased by
Tenant in the Building to a total 54,342 rentable square feet.

3.             Term and Monthly Base Rent for the Expansion Space.

3.1           Suite 780. The Lease Term for Tenant’s lease of Suite 780 (“Suite
780 Term” shall commence on the Suite 780 Commencement Date and shall expire
co-terminously with Tenant’s lease of the Existing Premises on December 31,
2005, subject to extension as provided in Section 10 of the Third Amendment.
During the Suite 780 Term, Tenant shall pay in accordance with the provisions of
this Section 3.1, Monthly Base Rent for Suite 780 as follows:

Month of Suite 780 Term

 

Monthly Base Rent

 

 

 

 

 

1-12

 

$

4,938.10

 

13-24

 

$

5,086.24

 

24-36

 

$

5,238.83

 

37-December 31, 2005

 

$

5,396.00

 

2


--------------------------------------------------------------------------------


3.2.          Suite 785. The Lease Term for Tenant’s lease of Suite 785 (“Suite
785 Term”) shall commence on the Suite 785 Commencement Date and shall expire
co-terminously with Tenant’s lease of the Existing Premises on December 31,
2005, subject to extension as provided in Section 10 of the Third Amendment.
During the Suite 785 Term, Tenant shall pay in accordance with the provisions of
this Section 3.2, Monthly Base Rent for Suite 785 as follows:

Month of Suite 785 Term

 

Monthly Base Rent

 

 

 

 

 

1-12

 

$

2,769.20

 

13-24

 

$

2,852.28

 

24-36

 

$

2,937.84

 

37-December 31, 2005

 

$

3,025.98

 

 

3.3.          Suite 755. The Lease Term for Tenant’s lease of Suite 755 (“Suite
755 Term”) shall commence on the Suite 755 Commencement Date and shall expire
co-terminously with Tenant’s lease of the Existing Premises on December 31,
2005, subject to extension as provided in Section 10 of the Third Amendment.
During the Suite 755 Term, Tenant shall pay in accordance with the provisions of
this Section 3.3, Monthly Base Rent for Suite 755 as follows:

Month of Suite 755 Term

 

Monthly Base Rent

 

 

 

 

 

1-12

 

$

6,414.70

 

13-24

 

$

6,607.14

 

24-36

 

$

6,805.36

 

37-December 31, 2005

 

$

7,009.52

 

 

4.                                       Tenant’s Percentage of Total Rentable
Area.

4.1.          Notwithstanding anything to the contrary in the Lease, during the
Suite 780 Term, Tenant’s Percentage of Total Rentable Area for the Suite 780
only shall be 1.30% and the Base Year (as defined in Section 1.7 of the First
Amendment) for the Suite 780 only shall be the calendar year 2002.

4.2.          Notwithstanding anything to the contrary in the Lease, during the
Suite 785 Term, Tenant’s Percentage of Total Rentable Area for the Suite 785
only shall be 0.73% and the Base Year (as defined in Section 1.7 of the First
Amendment) for the Suite 785 only shall be the calendar year 2002.

4.3.          Notwithstanding anything to the contrary in the Lease, during the
Suite 780 Term, Tenant’s Percentage of Total Rentable Area for the Suite 755
only shall be 1.69% and the Base Year (as defined in Section 1.7 of the First
Amendment) for the Suite 755 only shall be the calendar year 2002.

5.             Tenant Improvements. Tenant Improvements in each suite of the
Expansion Space shall be installed and constructed in accordance with the terms
of the Tenant Work Letter attached hereto as Exhibit “B” and made a part hereof.
The Tenant Work Letter shall apply separately to each suite, except that the
architect, contractor and each subcontractor approved for purposes of work on
one suite shall also be deemed approved for work on the other suites.

6.             Refurbishment of 8th Floor Corridors. On or before December 31,
2001, Landlord shall refurbish the common area corridor and elevator lobby
located on the 8th floor of the Building using Building-standard materials as
determined by Landlord in Landlord’s sole discretion.

7.             Parking.

7.1.          Effective from and after the Suite 780 Commencement Date and
continuing throughout the Suite 780 Term, Tenant may rent from Landlord up to an
additional nine (9) unreserved parking passes for use in the Building’s parking
facility. Tenant’s rental and

3


--------------------------------------------------------------------------------


use of such additional parking passes shall be in accordance with, and subject
to, all provisions of Section 1(w) of the Original Lease including, without
limitation, payment of the prevailing monthly parking rate for such passes.

7.2.          Effective from and after the Suite 785 Commencement Date and
continuing throughout the Suite 785 Term, Tenant may rent from Landlord up to an
additional five (5) unreserved parking passes for use in the Building’s parking
facility. Tenant’s rental and use of such additional parking passes shall be in
accordance with, and subject to, all provisions of Section 1(w) of the Original
Lease including, without limitation, payment of the prevailing monthly parking
rates for such passes.

7.3.          Effective from and after the Suite 755 Commencement Date and
continuing throughout the Suite 755 Term, Tenant may rent from Landlord up to an
additional eleven (11) unreserved parking passes for use in the Building’s
parking facility. Tenant’s rental and use of such additional parking passes
shall be in accordance with, and subject to, all provisions of Section 1(w) of
the Original Lease including, without limitation, payment of the prevailing
monthly parking rate for such passes.

8.             Option to Cancel. The parties hereby agree and acknowledge that
Tenant’s Cancellation Option pursuant to Section 1.11 of the First Amendment, as
amended by Section 9 of the Second Amendment, shall not apply to the Expansion
Space.

9.             Option to Renew. In the event Tenant elects to exercise its first
Option to Renew pursuant to Section 10 of the Third Amendment, in determining
the “Fair Market Rental Rate” for such first Option Term, Tenant shall receive a
minimum of Three Dollars ($3.00) per usable square foot of that portion of
then-exiting Premises subject to such renewal, as a tenant improvement,
refurbishment and/or repainting allowance under Section 1.12(b)(v) of the First
Amendment.

10.           Existing Subtenants. Tenant shall have the right, without
Landlord’s consent, to sublet all or a part or parts of the Expansion Space to
tenants and subtenants currently occupying such portions of the Expansion Space,
so long as no such sublease has a term expiring later than the term for the
applicable Expansion Space and so long as no demising walls or separate
reception areas are constructed in connection with any such sublease. Tenant
shall give Landlord written notice of each such sublease no later than ten (10)
business days after entering into the same.

11.           Notice of Lease Term Dates. Landlord may deliver to Tenant a
commencement letter in a form substantially similar to that attached hereto as
Exhibit “C” and made a part hereof at any time after the occurrence of each of
the Suite 780, Suite 785 and/or Suite 755 Commencement Dates, respectively.
Tenant agrees to execute and return to Landlord each such commencement letter
within five (5) business days after Tenant’s receipt thereof.

12.           Brokers. Each party represents and warrants to the other that no
broker, agent or finder negotiated or was instrumental in negotiating or
consummating this Sixth Amendment other than CB Richard Ellis, Inc., for whose
commission Landlord shall be responsible. Each party further agrees to defend,
indemnify and hold harmless the other party from and against any claim for
commission or finder’s fee by any entity, other than CB Richard Ellis, Inc.,
which claims or alleges that they were retained or engaged by the first party or
at the request of such party in connection with this Sixth Amendment.

13.           Defaults. Tenant hereby represents and warrants to Landlord that,
to the best of Tenant’s knowledge as of the date of this Sixth Amendment, Tenant
is in full compliance with all terms, covenants and conditions of the Lease and
that there are no breaches or defaults under the Lease by Landlord or Tenant,
and that Tenant knows of no events or circumstances which, given the passage of
time, would constitute a default under the Lease by either Landlord or Tenant.

14.           Signing Authority. Concurrently with Tenant’s execution of this
Sixth Amendment, Tenant shall provide to Landlord reasonable evidence that the
individuals executing this Sixth Amendment on behalf of Tenant are authorized to
bind the Tenant.

15.           No Further Modification. Except as set forth in this Sixth
Amendment, all of the terms and provisions of the Lease shall apply with respect
to the Expansion Space and shall

4


--------------------------------------------------------------------------------


remain unmodified and in full force and effect. Effective as of the date hereof,
all references to the “Lease” shall refer to the Lease as amended by this Sixth
Amendment.

IN WITNESS WHEREOF, this Sixth Amendment has been executed as of the day and
year first above written.

“LANDLORD”

 

ARDEN REALTY FINANCE PARTNERSHIP, L.P.,
a California limited partnership

 

 

 

 

 

By:

ARDEN REALTY FINANCE, INC.,
a California corporation
Its:  Sole General Partner

 

 

 

 

 

 

By:

/s/ Victor J. Coleman

 

 

 

 

VICTOR J. COLEMAN
Its:  President and COO

 

 

 

 

 

 

By:

/s/ Robert C. Peddicord

 

 

 

 

Robert C. Peddicord

 

 

 

Its:  Senior Vice President

 

 

 

 

 

 

 

“TENANT”

 

INVESTMENT TECHNOLOGY GROUP, INC.,
a Delaware corporation

 

 

 

 

 

 

 

 

By:

/s/ P. Mats Goebels

 

 

 

Print Name:

P. Mats Goebels

 

 

 

 

Title:

SVP

 

 

 

By:

/s/ Howard C. Naphtali

 

 

 

Print Name:

Howard C. Naphtali

 

 

 

 

Title:

CFO

 

 

5


--------------------------------------------------------------------------------


EXHIBIT “A”

OUTLINE OF EXPANSION SPACE

PEPPERDINE UNIVERSITY PLAZA

400 Corporate Pointe

Culver City, California 90230

7TH FLOOR

[g53942kp03i001.jpg]


--------------------------------------------------------------------------------


EXHIBIT “B”

TENANT WORK LETTER

This Tenant Work Letter shall set forth the terms and conditions relating to the
renovation of the tenant improvements in the Expansion Space. This Tenant Work
Letter is essentially organized chronologically and addresses the issues of the
renovations of the Expansion Space, in sequence, as such issues will arise.

SECTION 1

LANDLORD’S INITIAL CONSTRUCTION IN THE EXPANSION SPACE

Landlord has constructed, at its sole cost and expense, the base, shell and core
(i) of the Expansion Space, and (ii) of the floor of the Building on which the
Expansion Space is located (collectively, the “Base, Shell and Core”). Tenant
has inspected and hereby approves the condition of the Expansion Space and the
Base, Shell and Core, and agrees that the Expansion Space and the Base, Shell
and Core shall be delivered to Tenant in their current “as-is” condition. The
renovations to the improvements in the Expansion Space shall be designed and
constructed pursuant to this Tenant Work Letter.

SECTION 2

IMPROVEMENTS

2.1           Improvement Allowance. Tenant shall be entitled to a one-time
improvement allowance (the “Improvement Allowance”) in the amount of $11.00 per
usable square foot of the Expansion Space for the costs relating to the initial
design and construction of Tenant’s improvements which are permanently affixed
to the Expansion Space (the “Improvements”). In no event shall Landlord be
obligated to make disbursements pursuant to this Tenant Work Letter in a total
amount which exceeds the Improvement Allowance and in no event shall Tenant be
entitled to any credit for any unused portion of the Improvement Allowance not
used by Tenant by December 31, 2002.

2.2           Disbursement of the Improvement Allowance. Except as otherwise set
forth in this Tenant Work Letter, the Improvement Allowance shall be disbursed
by Landlord (each of which disbursements shall be made pursuant to Landlord’s
disbursement process provided below) for costs related to the construction of
the Improvements and for the following items and costs (collectively, the
“Improvement Allowance Items”): (i) payment of the fees of the “Architect” and
the “Engineers,” as those terms are defined in Section 3.1 of this Tenant Work
Letter, and payment of the fees incurred by, and the cost of documents and
materials supplied by, Landlord and Landlord’s consultants in connection with
the preparation and review of the “Construction Drawings,” as that term is
defined in Section 3.1 of this Tenant Work Letter; (ii) the cost of permits and
construction supervision fees; (iii) the cost of any changes in the Base, Shell
and Core required by the Construction Drawings; and (iv) the cost of any changes
to the Construction Drawings or Improvements required by applicable building
codes (the “Code”). However, in no event shall more than Three and 00/100
Dollars ($3.00) per usable square foot of the Improvement Allowance be used for
the items described in (i) and (ii) above; any additional amount incurred as a
result of (i) and (ii) above shall be deemed to constitute an Over-Allowance
Amount. During the design and construction of the Improvements, Landlord shall
make monthly disbursements of the Improvement Allowance for Improvement
Allowance Items for the benefit of Tenant and shall authorize the release of
monies for the benefit of Tenant as follows.

2.2.1        Monthly Disbursements. On or before the first day of each calendar
month during the design and construction of the Improvements (or such other date
as Landlord may designate), Tenant shall deliver to Landlord: (i) request(s) for
payment of the “Architect,” “Engineer” and/or “Contractor,” as such terms are
defined in Sections 3.1 and 4.1 of this Tenant Work Letter, approved by Tenant,
in a form to be provided by Landlord, showing (as applicable) the schedule, by
trade, of percentage of completion of the Improvements in the Expansion Space,
detailing the portion of the work completed and the portion not completed; (ii)
invoices from all of “Tenant’s Agents,” as that term is defined in Section 4.2
of this Tenant Work Letter, for services provided, labor rendered and materials
delivered to the Expansion Space; (iii) executed


--------------------------------------------------------------------------------


mechanic’s lien releases from all of Tenant’s Agents which shall comply with the
appropriate provisions, as reasonably determined by Landlord, of California
Civil Code Section 3262(d); and (iv) all other information reasonably requested
by Landlord. Tenant’s request for payment shall be deemed Tenant’s acceptance
and approval of the work furnished and/or the materials supplied as set forth in
Tenant’s payment request. Thereafter, Landlord shall deliver a check to Tenant
in payment of the lesser of: (A) the amounts so requested by Tenant, as set
forth in this Section 2.2.1, above, less a ten percent (10%) retention (the
aggregate amount of such retentions to be known as the “Final Retention”), and
(B) the balance of any remaining available portion of the Improvement Allowance
(not including the final Retention), provided that Landlord does not dispute any
request for payment based on non-compliance of any work with the “Approved
Working Drawings,” as that term is defined in Section 3.4 below, or due to any
substandard work, or for any other reason. Landlord’s payment of such amounts
shall not be deemed Landlord’s approval or acceptance of the work furnished or
materials supplied as set forth in Tenant’s payment request.

2.2.2        Final Retention. Subject to the provisions of this Tenant Work
Letter, a check for the Final Retention payable to Tenant shall be delivered by
Landlord to Tenant following the completion of construction of the Expansion
Space, provided that (i) Tenant delivers to Landlord properly executed mechanics
lien release in compliance with both California Civil Code Section 3262(d)(2)
and either Section 3262(d)(3) or Section 3262(d)(4), (ii) Landlord has
determined that no substandard work exists which adversely affects the
mechanical, electrical, plumbing, heating, ventilating and air conditioning,
life-safety or other systems of the Building, the curtain wall of the Building,
the structure or exterior appearance of the Building, or any other tenant’s use
of such other tenant’s leased premises in the Building and (iii) Architect
delivers to Landlord a certificate, in a form reasonably acceptable to Landlord,
certifying that the construction of the Improvements in the Expansion Space has
been substantially completed.

2.2.3        Other Terms. Landlord shall only be obligated to make disbursements
from the Improvement Allowance to the extent costs are incurred by Tenant for
Improvement Allowance Items. All Improvement Allowance Items for which the
Improvement Allowance has been made available shall be deemed Landlord’s
property.

2.3           Standard Tenant Improvement Package. Landlord has established
specifications (the “Specifications”) for the Building-standard components to be
used in the construction of the Improvements in the Expansion Space
(collectively, the “Standard Improvement Package”), which Specifications are
available upon request. The quality of Improvements shall be equal to or of
greater quality than the quality of the Specifications, provided that Landlord
may, at Landlord’s option, require the Improvements to comply with certain
Specifications.

SECTION 3

CONSTRUCTION DRAWINGS

3.1           Selection of Architect/Construction Drawings. Tenant shall retain
an architect/space planner reasonably approved by Landlord (the “Architect”) to
prepare the “Construction Drawings,” as that term is defined in this Section
3.1. Tenant shall also retain the engineering consultants designated by Landlord
(the “Engineers”) to prepare all plans and engineering working drawings relating
to the structural, mechanical, electrical, plumbing, HVAC and lifesafety work of
the Improvements. Landlord shall ensure that the charges of the Engineers are
competitive (although not necessarily the lowest available). The plans and
drawings to be prepared by Architect and the Engineers hereunder shall be known
collectively as the “Construction Drawings.” All Construction Drawings shall
comply with the drawing format and specifications as reasonably determined by
Landlord, and shall be subject to Landlord’s reasonable approval. Tenant and
Architect shall verify, in the field, the dimensions and conditions as shown on
the relevant portions of the base building plans, and Tenant and Architect shall
be solely responsible for the same, and Landlord shall have no responsibility in
connection therewith. Landlord’s review of the Construction Drawings as set
forth in this Section 3, shall be for its sole purpose and shall not imply
Landlord’s review of the same, or obligate Landlord to review the same, for
quality, design, Code compliance or other like matters. Accordingly,
notwithstanding that any Construction Drawings are reviewed by Landlord or its
space planner, architect, engineers and consultants, and notwithstanding any
advice or assistance which may be rendered to Tenant by Landlord or Landlord’s
space planner, architect, engineers,


--------------------------------------------------------------------------------


and consultants, Landlord shall have no liability whatsoever in connection
therewith and shall not be responsible for any omissions or errors contained in
the Construction Drawings.

3.2           Final Space Plan. Tenant and the Architect shall prepare the final
space plan for Improvements in the Expansion Space (collectively, the “Final
Space Plan”), which Final Space Plan shall include a layout and designation of
all offices, rooms and other partitioning, their intended use, and equipment to
be contained therein, and shall deliver the Final Space Plan to Landlord for
Landlord’s approval, not to be unreasonably withheld. Landlord shall advise
Tenant within ten (10) days after Landlord’s receipt of the Final Space Plan if
the same is unsatisfactory or incomplete in any respect and Landlord’s failure
to give Tenant written notice of any such objection within said ten (10) day
period shall be deemed approval by Landlord of the Final Space Plan.

3.3           Final Working Drawings. Architect and the Engineers shall complete
the architectural and engineering drawings for the Expansion Space, and the
final architectural working drawings in a form which is complete to allow
subcontractors to bid on the work and to obtain all applicable permits
(collectively, the “Final Working Drawings”) and shall submit the same to
Landlord for Landlord’s approval, not to be unreasonably withheld. Landlord
shall advise Tenant within ten (10) days after Landlord’s receipt of the Final
Working Drawings if the same is unsatisfactory or incomplete in any respect and
Landlord’s failure to give Tenant written notice of any such objection within
said ten (10) day period shall be deemed approval by Landlord of the Final
Working Drawings.

3.4           Permits. The Final Working Drawings shall be approved by Landlord
(the “Approved Working Drawings”) prior to the commencement of the construction
of the Improvements. Tenant shall cause the Architect to immediately submit the
Approved Working Drawings to the appropriate municipal authorities for all
applicable building permits necessary to allow “Contractor,” as that term is
defined in Section 4.1, below, to commence and fully complete the construction
of the Improvements (the “Permits”). No changes, modifications or alterations in
the Approved Working Drawings may be made without the prior written consent of
the Landlord, which consent shall not be unreasonably withheld.

SECTION 4

CONSTRUCTION OF THE IMPROVEMENTS

4.1           Contractor. A general contractor shall be retained by the Tenant
to construct the Improvements. Such general contractor (“Contractor”) shall be
selected by the Tenant and approved by Landlord, not to be unreasonably
withheld.

4.2           Tenant’s Agents. All subcontractors, laborers, materialmen, and
suppliers used by the Tenant (such subcontractors, laborers, materialmen, and
suppliers, and the Contractor to be known collectively as “Tenant’s Agents”)
must be approved in writing by Landlord, which approval shall not be
unreasonably withheld or delayed. If Landlord does not approve any of the
Tenant’s proposed subcontractors, laborers, materialmen or suppliers, the Tenant
shall submit other proposed subcontractors, laborers, materialmen or suppliers
for Landlord’s written approval. Notwithstanding the foregoing, the tenant shall
be required to utilize subcontractors designated by Landlord for any mechanical,
electrical, plumbing, life-safety, sprinkler, structural and air-balancing work.
Landlord shall ensure that the charges of designated subcontractors are
competitive (although not necessarily the lowest available).

4.3           Construction of Improvements by Contractor.  The Tenant shall
independently retain, in accordance with Section 4.1 above, Contractor to
construct the Improvements in accordance with the Approved Working Drawings.

4.4           Indemnification & Insurance.

4.4.1        Indemnity. Tenant’s indemnity of Landlord as set forth in Article
20 of the Original Lease shall also apply with respect to any and all costs,
losses, damages, injuries and liabilities related in any way to any act or
omission of Tenant or Tenant’s Agents.

4.4.2        Requirements of Tenant’s Agents. Each of the Tenant’s Agents shall
guarantee to Tenant and for the benefit of Landlord that the portion of the
Improvements for


--------------------------------------------------------------------------------


which it is responsible shall be free from any defects in workmanship and
materials for a period of not less that one (1) year from the date of completion
thereof. All such warranties or guarantees as to materials or workmanship of or
with respect to the Improvements shall be contained in the contract or
subcontract and shall be written such that such guarantees or warranties shall
inure to the benefit of both Landlord and Tenant, as their respective interests
may appear, and can be directly enforced by either. Tenant covenants to give to
Landlord any assignment or other assurances which may be necessary to effect
such right of direct enforcement.

4.4.3        Insurance Requirements.

4.4.3.1     General Coverages. All of Tenant’s Agents shall carry worker’s
compensation insurance covering all of their respective employees, and shall
also carry public liability insurance, including property damage, all with
limits, in form and with companies as are required to be carried by Tenant as
set forth in Article 22 of the Original Lease.

4.4.3.2 Special Coverages. Tenant shall carry “Builder’s All Risk” insurance in
an amount approved by Landlord covering the construction of the Improvements,
and such other insurance as Landlord may require. Such insurance shall be in
amounts and shall include such extended coverage endorsements as may be
reasonably required by Landlord.

4.4.3.3 General Terms. Certificates for all insurance carried pursuant to this
Section 4.4.3 shall be delivered to Landlord before the commencement of
construction of the Improvements and before the Contractor’s equipment is moved
onto the site. In the event that the Improvements are damaged by any cause
during the course of the construction thereof, Tenant shall immediately repair
the same at Tenant’s sole cost and expense. Landlord may, in its discretion,
require Tenant to obtain a lien and completion bond or some alternate form of
security satisfactory to Landlord in an amount sufficient to ensure the
lien-free completion of the Improvements and naming Landlord as a co-obligee.

SECTION 5

MISCELLANEOUS

5.1           Tenant’s Representative.   The Tenant has designated Susan Nelson
as its sole representative with respect to the matters set forth in this Tenant
Work Letter, who, until further notice to Landlord, shall have full authority
and responsibility to act on behalf of the Tenant as required in this Tenant
Work Letter.

5.2           Landlord’s Representative.    Prior to commencement of
construction of Improvements, Landlord shall designate a representative with
respect to the matters set forth in this Tenant Work Letter, who, until further
notice to the Tenant, shall have full authority and responsibility to act on
behalf of the Landlord as required in this Tenant Work Letter.

5.3           Time of the Essence in This Tenant Work Letter.   Unless otherwise
indicated, all references herein to a “number of days” shall mean and refer to
calendar days.


--------------------------------------------------------------------------------


EXHIBIT “C”

NOTICE OF LEASE TERM DATES

TO:                                                  

 

DATE:                      , 200 

 

Attention:

RE:          Sixth Amendment dated                            , 2001, between
ARDEN REALTY FINANCE PARTNERSHIP, L.P., a California limited partnership
(“Landlord”), and                                                    , a
                                                    (“Tenant”), concerning Suite
                      (the “Expansion Space”), located at
                                 , California.

Dear Mr. [or Ms.]                           :

In accordance with the                            Amendment, Landlord wishes to
advise and/or confirm the following:

1.     That the Tenant is in possession of the Expansion Space and acknowledges
that under the provisions of the                    Amendment, the Expansion
Space Term commenced as of                         , 200   and shall expire on
December 31, 2005.

2.     That in accordance with the Sixth Amendment, Monthly Base Rent for the
Expansion Space Term commenced to accrue on                         , 200  .

3.     The exact number of rentable square feet within the Expansion Space is
                       square feet.

4.     Tenant’s Percentage Share, as adjusted based upon the number of rentable
square feet within the Expansion Space, is       %.

AGREED AND ACCEPTED:

TENANT:

                                                                ,

 

 

a

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Its:

 

 

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Its:

 

 

 

 


--------------------------------------------------------------------------------